— Judgment unanimously affirmed, without costs. Memorandum: Plaintiff appeals from a jury’s verdict of no cause of action returned in a wrongful death action. The fatality occurred when decedent’s car collided with the rear end of a tractor trailer truck stopped in traffic preparatory to making a left-hand turn. We agree that certain comments made by defense counsel during summation were improper. Repeated “excesses” by counsel in attempts to discredit an opponent’s expert may be prejudicial. This is particularly true when counsel’s comments go so far as to imply dishonest motives, or that monetary considerations were paramount without regard for the truth (La Russo v Pollack, 88 AD2d 584; Caraballo v City of New York, 86 AD2d 580; Taormina v Goodman, 63 AD2d 1018; Bishin v New York Cent. R. R. Co., 20 AD2d 921). The series of summation comments by defense counsel, particularly the attorney for Brumburg and Momsen Trucking Company, taken cumulatively, were objectionable and are prejudicial to the plaintiff. However, given the very strong evidence of lack of fault on defendant’s part in this case, reversal based on counsel’s comments is not warranted. We have reviewed the other issues raised by plaintiff and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Ostrowski, J. — negligence.) Present — Dillon, P, J., Callahan, Denman, Boomer and Schnepp, JJ.